DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 30, 2021 have been fully considered but they are not persuasive. The applicant principally argues that Sugo does not teach or render obvious “calculating a vascular distensibility parameter relating to a vascular distensibility” and “correcting the calculated cardiac output based on the vascular distensibility parameter.” The examiner respectfully disagrees. The definition of Vascular distensibility is the capacity and ability of a blood vessel wall to expand and contract with changes in pressure. The variables Qs and Qd as detailed in [0029] represent values acquired by dividing the systolic and diastolic arterial pressures V by the vascular resistance R. Therefore, they are related to a vascular distensibility parameter. Additionally, the development of variable SV in equation 3 is based on the variables Qs and Qd as detailed in equations 1 and 2. The prior art details the full development of the estimated cardiac output equation which as detailed in [0046] is SV=CO/HR and fully develops into equation 15. This means that the correction of the calculated cardiac output is based on the vascular distensibility parameter.
Furthermore, the applicant argues that the variables Qs and Qd even if related to the coefficients by substitution that relationship alone would still not anticipate the claimed feature. Again, the examiner respectfully disagrees. The claimed limitations only require calculating a vascular distensibility parameter relating to a vascular based on the vascular distensibility.  The terms “relating” and “based” are very broad and loose terms that do not require a specific relationship.  The examiner suggests adding that specific relationship or at the minimum defining the relations beyond those very broad words.
The examiner is not convinced and therefore the rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-11, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugo (US 2014/0121544 A1).
Regarding claim 1, Sugo discloses a physiological information processing method that is executed by a computer (e.g. [0007]-[0008]), the method comprising: acquiring electrocardiogram data of a subject (e.g. [0023] [0058] electrocardiogram electrode 31a), acquiring pulse wave data of the subject (e.g. [0056]; [0059] pulse wave detection sensor 32); measuring a heart rate based on the electrocardiogram data (e.g. [0058]; [0078] heart rate calculation unit 12); measuring a pulse wave transit time based on the electrocardiogram data and the pulse wave data (e.g. [0036]; pulse wave transmission time measurement unit 13); calculating a cardiac output based on the cardiac output calculation unit 17); calculating a vascular distensibility parameter relating to a vascular distensibility (e.g. [0029]-[0031] Qs and Qd represent values acquired by dividing the systolic and diastolic arterial pressures V by the vascular resistance R which means these values are related to the vascular distensibility); and correcting the calculated cardiac output based on the vascular distensibility parameter (e.g. Fig 3:S12-S17 [0035]; [0083]; [0098]-[0106] the system corrects the calculated cardiac output by calculating new coefficient parameters to be used in the expression of the calculated cardiac output).
Regarding claim 11, Sugo discloses a physiological information processing apparatus (e.g. Fig 2:M) comprising: one or more processors (e.g. the blood volume measurement apparatus is comprised of multiple “units” that are able to calculate, process and manage data and it is even referred to as a computer in [0035]); and one or more memory which stores computer readable instructions, wherein when the computer readable instructions are executed by the processor (e.g. Fig 2:M this is a computer system that utilizes the various units and inherently comprises a memory and details storing values in [0080]-[0081]), the physiological information processing apparatus configured to: acquire electrocardiogram data of a subject (e.g. [0023] [0058] electrocardiogram electrode 31a), acquire pulse wave data of the subject (e.g. [0056]; [0059] pulse wave detection sensor 32), measure a heart rate based on the electrocardiogram data (e.g. [0058]; [0078] heart rate calculation unit 12), measure a pulse wave transit time based on the electrocardiogram data and the pulse wave data (e.g. [0036]; pulse wave transmission time measurement unit 13), calculate a cardiac cardiac output calculation unit 17), calculate a vascular distensibility parameter relating to a vascular distensibility (e.g. [0029]-[0031] Qs and Qd represent values acquired by dividing the systolic and diastolic arterial pressures V by the vascular resistance R which means these values are related to the vascular distensibility), and correct the calculated cardiac output based on the vascular distensibility parameter (e.g. Fig 3:S12-S17 [0035]; [0083]; [0098]-[0106] the system corrects the calculated cardiac output by calculating new coefficient parameters to be used in the expression of the calculated cardiac output).
Regarding claims 7 and 17, Sugo discloses wherein the vascular distensibility parameters is a systemic vascular resistance, an arterial elastic modulus, a dynamic arterial elastic modulus, or a pulse-amplitude index (e.g. [0029]-[0031] Qs and Qd represent values acquired by dividing the systolic and diastolic arterial pressures V by the vascular resistance R which means these values are related to the vascular distensibility).
Regarding claims 8 and 18, Sugo discloses wherein in the calculating of a cardiac output, the cardiac output is calculated by a following expression:                                 
                                    e
                                    s
                                    C
                                    C
                                    O
                                    =
                                    
                                        
                                            K
                                        
                                        
                                            0
                                        
                                    
                                    ×
                                    
                                        
                                            α
                                            ×
                                            P
                                            W
                                            T
                                            T
                                            +
                                             
                                            β
                                        
                                    
                                    ×
                                    H
                                    R
                                
                             where esCCO is the cardiac output, PWTT is the pulse wave transit time, HR is the heart rate, and K0, α, and β are arbitrary values (e.g. [0046]-[0047]), and wherein the correcting of the calculated cardiac output includes: correcting the coefficient K0 based on the vascular distensibility parameter; and again calculating the cardiac output based on the corrected coefficient K0 (e.g. Fig 3:S16 and S17
Regarding claims 9 and 19, Sugo discloses wherein in the calculating of a cardiac output, the cardiac output is calculated by a following expression:                                 
                                    e
                                    s
                                    C
                                    C
                                    O
                                    =
                                    
                                        
                                            K
                                        
                                        
                                            0
                                        
                                    
                                    ×
                                    
                                        
                                            α
                                            ×
                                            P
                                            W
                                            T
                                            T
                                            +
                                             
                                            β
                                        
                                    
                                    ×
                                    H
                                    R
                                
                             where esCCO is the cardiac output, PWTT is the pulse wave transit time, HR is the heart rate, and K0, α, and β are arbitrary values (e.g. [0046]-[0047]), and wherein the calculating of the calculated cardiac output includes: adding a value which is calculated based on the vascular distensibility parameter to the calculated cardiac output, thereby correcting the calculated cardiac output (e.g. Fig 3:S16 and S17 the new K value is added to the equation in order to correct the calculated cardiac output).
Regarding claim 10, Sugo discloses a non-transitory computer readable storage medium on which a program for causing a computer to execute the physiological information processing method according to claim 1 is stored (e.g. the blood volume measurement apparatus is comprised of multiple “units” that are able to calculate, process and manage data and it is even referred to as a computer in [0035] which inherently has a non-transitory computer readable storage medium).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugo in view of Sugo (US 2011/0060531 A1), hereinafter Sugo ‘11.
Regarding claims 2 and 12, Sugo is silent regarding wherein the calculated vascular distensibility parameter does not satisfy a predetermined condition associated with a previously calculated vascular distensibility parameter, the correcting of the calculated cardiac output is performed.
However, Sugo ’11 discloses a blood volume measuring method and apparatus wherein the calculated vascular distensibility parameter does not satisfy a predetermined condition associated with a previously calculated vascular distensibility parameter, the correcting of the calculated cardiac output is performed (e.g. [0025]; [0039]; [0077] the system corrects the calculated cardiac output by omitting these values from the calculated cardiac output).
Therefore it would have been obvious to one of ordinary skill in the art to modify the method and system of Sugo to incorporate the teachings of Sugo ’11 wherein the calculated vascular distensibility parameter does not satisfy a predetermined condition associated with a previously calculated vascular distensibility parameter, the correcting of the calculated cardiac output is performed for the purpose of getting a cleaner cardiac output.
Regarding claim 3 and 13, modified Sugo discloses wherein the predetermined condition is associated with a variation between the calculated vascular distensibility parameter and the previously calculated vascular distensibility parameter (e.g. Sugo ’11:[0039]).
Regarding claims 4 and 14, wherein the predetermined condition is associated with a ratio of the variation between the calculated vascular distensibility parameter and the previously calculated vascular distensibility parameter, to the calculated vascular Sugo ’11:[0039]).
Regarding claims 5 and 15, wherein the predetermined condition is associated with a predetermined range which is set based on the previously calculated vascular distensibility parameter (e.g. Sugo ’11:[0039]).
Regarding claims 6 and 16, Sugo discloses wherein the previously calculated vascular distensibility parameter is a just before calculated vascular distensibility parameter, an initially calculated vascular distensibility parameter, or a vascular distensibility parameter which is calculated before a predetermined time period (e.g. Sugo: [0028]-[0034] PP1, PP2, PP3 Sugo ’11:[0039]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Jessandra Hough							November 5, 2021
/J.F.H./Examiner, Art Unit 3792     

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792